In an action to recover damages for libel, the appeal is from a judgment entered on a jury verdict for $50,000. Judgment reversed and a new trial granted, with costs to abide the event, unless respondent, within 10 days after the entry of the order hereon, stipulate to reduce the amount of the verdict to $15,000, in which event the judgment as so reduced is unanimously affirmed, without costs. In the light of the nature of the publication and all other material elements of the proof, the verdict was grossly excessive. Present — Wenzel, Acting P. J., Beldoek, Murphy, Hallinan and Kleinfeld, JJ.